                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN
                            (MILWAUKEE DIVISION)


NANCY DEWEY, individually and as trustee
for THE NANCY DEWEY LIVING TRUST,
THE NANCY DEWEY 2015 NEA GRANTOR RETAINED
ANNUITY TRUST, THE NANCY DEWEY 2015 P&D
GRANTOR RETAINED ANNUITY TRUST, THE
IRREVOCABLE TRUST FOR THE GRANDCHILDREN
OF NANCY AND DOUGLAS DEWEY, and
JOHN DEWEY individually and as trustee for
THE JOHN D. DEWEY LIVING TRUST,            Case No. _____________
THE JOHN D. DEWEY IRREVOCABLE
CHILDREN’S TRUST, THE ABIGAIL
DEWEY IRREVOCABLE TRUST, THE ERIN
DEWEY IRREVOCABLE TRUST,
THE IAN DEWEY IRREVOCABLE TRUST,
THE SHEAMUS DEWEY IRREVOCABLE TRUST,
THE ABIGAIL DEWEY DESCENDANT’S TRUST,
THE ERIN DEWEY DESCENDANT’S TRUST,
THE IAN DEWEY DESCENDANT’S TRUST,
THE SEPARATE TRUSTS FOR IAN DEWEY,
SHEAMUS DEWEY, ERIN DEWEY AND ABIGAIL DEWEY, and
THE SHEAMUS DEWEY DESCENDANT’S TRUST,

                          Plaintiffs,

v.

KURT BECHTHOLD, MARK FILMANOWICZ, DAVID BECHTHOLD,
JOHN G. SORENSON, PAYNE & DOLAN, INC., NORTHEAST ASPHALT,
INC., CONSTRUCTION RESOURCES MANAGEMENT, INC., ZENITH TECH,
INC., and TIMBERSTONE OF RICHFIELD, INC.,

                          Defendants.


           PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO SEAL
            CERTAIN DOCUMENTS OR PORTIONS OF DOCUMENTS


To:   The above-named defendants.
                                    NOTICE OF MOTION

              PLEASE TAKE NOTICE that the above-named Plaintiffs, by and through their

attorneys, Kravit, Hovel & Krawczyk, s.c. and Gibson Dunn & Crutcher, LLP, and pursuant to

United States District Court for the Eastern District of Wisconsin General Local Rule 79(d), will

move the Court for an order sealing certain documents or portions of documents filed in the

above-captioned matter. This Motion shall be heard at a date and time to be set by the Court, in

the courtroom usually occupied by the Court at the United States Federal Courthouse for the

Eastern District of Wisconsin, Milwaukee Division, located at 517 East Wisconsin Avenue,

Milwaukee, Wisconsin 53202.

                                           MOTION

              Plaintiffs, by and through their attorneys, Kravit, Hovel & Krawczyk, s.c. and

Gibson Dunn & Crutcher, LLP, and pursuant to United States District Court for the Eastern

District of Wisconsin General Local Rule 79(d), move the Court for an order sealing the

following documents or certain portions thereof in the above-captioned matter:

              •    Complaint – seal only redacted portion

              •    Exhibit C to the Declaration of Brian M. Lutz – seal only redacted portion

              •    Exhibit L to the Declaration of Brian M. Lutz – seal only redacted portion

              •    Declaration of Gina Edwards – seal only redacted portion

              •    Exhibit A to the Declaration of Gina Edwards – seal only redacted portion

              The reasons and grounds for this Motion are as follows:

              1.      On November 1, 2018, Plaintiffs filed suit against Defendants to protect

their rights as minority shareholders in the defendant companies—an interrelated group of highly

successful, family-owned corporations that dominate the asphalt production and road and bridge


                                                2
construction business in Wisconsin (collectively, the “Companies”). Plaintiffs want to sell their

minority shareholder interests in the Companies, but Defendants are preventing them from

obtaining fair value for their interests by, among other things, concealing the Companies’ assets,

manipulating the book value of the Companies through various accounting schemes, and

refusing to disclose to Plaintiffs the accounting records that they are entitled to review as long-

time minority shareholders in the Companies. Plaintiffs assert claims based on fraud, shareholder

oppression, breach of fiduciary duty, and statutory violations, and seek declaratory relief related

to certain transfer restrictions that Defendants are using to prevent Plaintiffs from obtaining fair

market value for their shares.

               2.      On November 1, Plaintiffs also moved the Court for the appointment of a

receiver for the limited purpose of conducting a forensic accounting investigation into the

Companies’ accounting records, identifying any and all assets owned by the Companies and

determining whether any Company assets have been used to purchase, establish, or support

operations or businesses outside Plaintiffs’ ownership, and determining and verifying the value

of Plaintiffs’ minority shareholder interests. Alternatively, Plaintiffs moved the Court for an

order requiring Defendants to permit Plaintiffs to inspect and copy the Companies’ accounting

records and awarding Plaintiffs’ costs and expenses incurred in obtaining the order. In support of

the motion, Plaintiffs filed a memorandum and supporting declarations and exhibits.

               3.      The above-referenced filings and documents include certain information

related to the Companies that may not be publicly available and that the Companies have

maintained as confidential, including financial information and information related to the

Companies’ assets. Plaintiffs believe that Defendants may consider this information confidential




                                                 3
and seek to keep the above-referenced documents, or portions thereof, sealed in order to prevent

its disclosure to the public.

                4.      Consistent with the local rules, Plaintiffs have publically filed versions of

these documents that redact the portions that Plaintiffs are requesting to be sealed, while filing

unredacted versions under seal until the Court considers this Motion. Plaintiffs’ request to seal

these documents is made out of an abundance of caution, and Plaintiffs take no position on the

continued sealing of these documents. Plaintiffs have no objection to unsealing these materials at

Defendants’ request.

                5.      Plaintiffs filed the above-referenced documents with their initial pleadings

in this case. As a result, Plaintiffs did not have an opportunity to meet and confer with

Defendants in an attempt to avoid the Motion or limit its scope prior to filing. However,

Plaintiffs will meet and confer with Defendants prior to the deadline by which Defendants must

file a response to the Motion and/or the Court’s decision on the Motion.

                WHEREFORE, Plaintiffs respectfully request that the Court seal the documents

or portions of documents identified herein until Defendants have an opportunity to be heard and

the Court rules on the Motion.

Dated: November 1, 2018                                  Respectfully submitted,

                                                         /s/ Stephen E. Kravit ___________
Brian M. Lutz (admission pending)                        Stephen E. Kravit
Gibson Dunn & Crutcher LLP                               Benjamin R. Prinsen
200 Park Avenue, 48th Floor                              Stuart J. Check
New York, New York 10166                                 Kravit, Hovel & Krawczyk s.c.
Telephone: (212) 351-4000                                825 North Jefferson - Fifth Floor
BLutz@gibsondunn.com                                     Milwaukee, WI 53202
                                                         (414) 271-7100 - Telephone
                                                         kravit@kravitlaw.com
                                                         brp@kravitlaw.com
                                                         sjc@kravitlaw.com



                                                  4
